DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. A semiconductor device comprising: a semiconductor substrate: a groove formed at an edge of the semiconductor substrate so that part of the groove is exposed at an outer edge of the semiconductor substrate;  a passivation film formed over the semiconductor substrate; an external insulating layer formed over the passivation film, part of the external insulating layer intruding into the groove; a ball terminal formed at the surface of the semiconductor device; an opening formed through the passivation film at a location thereon; and  a wiring formed through the opening to connect the semiconductor substrate and the ball terminal, wherein the passivation film formed next to the groove has a lateral surface and a vertical surface, the external insulating layer intrudes into the 
15. A semiconductor device, comprising: a semiconductor substrate and having peripheral edges; a groove formed on at least one peripheral edge of the semiconductor substrate and exposing at least a portion of a vertical surface thereof proximate to and below an upper surface thereof; a passivation film formed over the semiconductor substrate, and at least an edge thereof extending to the groove; an opening formed through the passivation film at a location thereon; a wiring formed above the passivation film and extending through the opening;  a ball terminal formed at the surface of the semiconductor device above the wiring layer and connected to the wiring layer at location thereon; and   an external insulating layer formed over at least a portion of the passivation film, part of the external insulating layer extending vertically into the groove; wherein at least a portion of the upper surface of the peripheral edge of the passivation film and a lateral edge thereof proximate to the groove is exposed to the external insulating layer, such that the external insulating layer contacts the least a portion of the upper surface of the peripheral edge of the passivation film and the lateral edge thereof in addition to exposed portions of the substrate in the groove.  


Yamano (2006/0014320) a substrate with groove and passivation layer.  However, it fails to teach all of the limitation as recited in claims 1, 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813